DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 7, 13-14 and 15 are objected to because of the following informalities:  consistent language should be used throughout the claims in order to prevent any confusion.  For example, dependent claims should call for --The hole-saw device of claim” since claim 1 sets forth “A hole-saw device”.  Another example, being that since claim 1 is setting forth that the base plate is a “slotted platter”, then all of the claims should use “slotted platter” instead of “base plate”.  A further example, claim 14 recites “a rotatable locking disk”, thus it should continue reciting “the rotatable locking disk” rather than “the locking disk”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7, 13-14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in:
Line 10, “wherein the cutter”.  However, there insuffient antecedent basis for “the cutter” singular, since no singular “cutter” has been previously introduced in the claim.  Further it is unclear, to which of the “cutters” plural (of line 4), it is referring to by, singular “cutter” of line 10.  Further clarification is needed.
Lines 11-12 “an edge of locking pin clips”.  However, since claim 1 already sets forth “locking pin clips” on lines 8-9, it is unclear if the locking pin clips of lines 11-12 are the same as the “locking pin clips” of lines 8-9.  Further clarification is needed.
Line 15, “notched recess”.  However, since claim 1 already sets forth on line 11 that the tabs have “a notched recesses” it is unclear if the notched recess of line 15 is the same as the notched recess of line 11 or not.  Further clarification is needed.
Claim 2 recites in line 2, that the cutters further comprise “extensions”.  However, it is still unclear what exactly is catalogued as “extensions”.  In what sense these “extensions” are extending?  Further clarification is needed.
Claim 7 recites in:
line 2 “the movement device”.  There is insufficient antecedent basis for “the movement device” since no “movement device” has been previously introduced in the claims.  Further clarification is needed.
Line 5 “the motive force carriage”.  There is insufficient antecedent basis for “the motive force carriage” since no motive force carriage has been previously introduced.  The Examiner notes that in line 4, there is “a motive force carriage assembly”; however, it is unclear if the motive force carriage assembly is the motive force carriage, or if the motive force carriage is a part of the motive force carriage assembly.  Further clarification is needed.
Claim 13 recites in:
line 3 “the cutting ring”.  There is insufficient antecedent basis for “the cutting ring” since no “cutting ring” has been previously introduced in the claims.  The Examiner notes that in line 3, there is “a cutting ring mount”; however, this is a mount not a cutting ring.  Further clarification is needed.
Line 4, “cylindrical extension”.  However, since claim 13 already sets forth on line 2 “a cylindrical extension” it is unclear if the cylindrical extension of line 4 is the same as cylindrical extension of line 2 or not.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griep et al. US 7,938,600 (hereafter--Griep--).
In regards to claim 1, Griep discloses a hole-saw device (Figure 18), comprising: a motive force (not shown in drawing but inherently disclosed as a power tool to be connected to drive shaft 30 as column 4, lines 23-27); a base plate (534 and 532) rotatable by the motive force (see Figure 18); cutters (512); and locking mechanisms (554 and 582) to mount the base plate to the cutters; wherein the base plate (534 and 532) is a slotted platter (534 and 532), the slotted platter (534 and 532) having a plurality of slots (583) radiating outwardly from a slotted platter center (see Figure 18), wherein the locking mechanisms (554 and 582) to mount the base plate to the cutters comprise locking pin clips (554) slidably mountable to the base plate along the plurality of slots (583): wherein the cutter (512) has a plurality of tabs (522) configured extend through the plurality of slots (via 554), the plurality of tabs (522) having a notched recess (526) to connect the cutter (512) onto the platter (534 and 532) by an edge of locking pin clips (and edge of 552); and wherein the cutters (512) are configured to be lockably retained to the platter (534 and 532) by sliding (axially), then securing (by circumferentially twisting), the locking pin clips (554) towards the slotted platter center until the locking pin clip edge (of552) extends into notched recess (526), whereby the cutters are retained thereon.
In regards to claim 3, Griep discloses the device of claim 1, Griep also discloses that the base plate allows attachment of two or more cutters (see Figure 18).
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stenman US 2013/0039708.
In regards to claim 1, Stenman discloses a hole-saw device (Figures 1 and 4), comprising: a motive force (not shown in drawing but inherently disclosed as a power drill to be connected to drive shaft 12 as in paragraph [0049]); a base plate (09) rotatable by the motive force (see Figured 1 and 4); cutters (refer to all of the assemblies of 08 and 03 as a whole); and locking mechanisms (16) to mount the base plate to the cutters (see Figures 1 and 4); wherein the base plate (09) is a slotted platter (09), the slotted platter (09) having a plurality of slots (see slots as in Figures 1 and 4) radiating outwardly from a slotted platter center (Figures 1 and 4), wherein the locking mechanisms (16) to mount the base plate (09) to the cutters (refer to all of the assemblies of 08 and 03 as a whole) comprise locking pin clips (refer to the pin disposed on 16) slidably mountable to the base plate (via 03) along the plurality of slots (when assembled as in Figure 1): wherein the cutter (refer to all of the assemblies of 08 and 03 as a whole) has a plurality of tabs (as a whole, refer to the tabs disposed on portion 03 as in Figure 4) configured extend through the plurality of slots (when assembled as in Figure 1), the plurality of tabs having a notched recess (refer to the notched recess disposed on bottom surface of tabs as in Figure 4) to connect the cutter (refer to all of the assemblies of 08 and 03 as a whole) onto the platter (09) by an edge of locking pin clips (an edge of pin of 16); and wherein the cutters (refer to all of the assemblies of 08 and 03 as a whole) are configured to be lockably retained to the platter (as in Figure 1) by sliding (axially), then securing (by actuating level of 16), the locking pin clips (of 16) towards the slotted platter center until the locking pin clip edge (of 16) extends into notched recess (as assembled on Figure 1), whereby the cutters are retained thereon.
In regards to claim 3, Stenman discloses the device of claim 1, Stenman also discloses that the base plate allows attachment of two or more cutters (see Figures 1 and 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 13-14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griep et al. US 7,938,600 (hereafter--Griep--) as applied to claim 1 above, in view of Keightley US 2010/0080665.
In regards to claim 2, Griep discloses the device of claim 1, Griep also discloses the cutters (512).
However, Griep fails to disclose that the cutters have extensions.
Nevertheless, Keightley teaches that it is well known in the art of hole saws, to have each cutter be an assembly having a cylindrical extension (14) mountable to a base plate on a first end (as in Figures 15-18); and a cutting ring (12) having a cutting ring mount (or lower portion of 12) to mount the cutting ring (12) along an entire circumference of cylindrical extension (14) on a second end (Figures 1-18).  As shown in Figures 7a-7b, note that the cutting ring mount (lower portion of 12) comprises: a plurality of tabs (70) configured to slidably extend into corresponding slots (88) on the second end of the cylindrical extension (14), the corresponding slots (80) having a recessed portion (or opening of slot 80) at its distal end to receive a rotatable locking disk (86) disposed at a distal end of the plurality of tabs (see Figure 7b); wherein the locking disk (86) has a first position (when not assembled as shown in Figure 7a) to allow entry of the plurality of tabs (70) into the corresponding slots (80) and the locking disk (86) being capable of being rotatable into a second position (when assembled as in Figure 7b) into the recessed portion of the corresponding slots.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time Applicant’s invention was filed to modify Griep’s hole saw cutters, to have a cylindrical extension, a cutting ring with a mount having tabs to be inserted into corresponding slots of the cylindrical extension, and a rotatable cutting disk as taught by Keightley, for the advantage of having an interchangeable hole saw blade that is rapidly removed and reattached to an extension body.  Additionally, this arrangement provides the user to require less room to store a plurality of hole saw blades for different applications.  See paragraphs [0018-0019].
In regards to claim 13, Griep as modified discloses the device of claim 1, Griep as modified also discloses that each cutter (of Griep as modified) comprises an assembly having a cylindrical extension (of Keightley) mountable to the base plate (of Griep) on a first end; and a cutting ring mount (of Keightley) to mount the cutting ring (of Keightley) along an entire circumference of cylindrical extension (of Keightley) on a second end (of Keightley).
In regards to claim 14, Griep as modified discloses the device of claim 13, Griep as modified also discloses that the cutting ring mount (of Keightley) comprises: a plurality of tabs (of Keightley as discussed above) configured to slidably extend into corresponding slots (of Keightley as discussed above) on the second end of the cylindrical extension (of Keightley as discussed above), the corresponding slots having a recessed portion (of Keightley as discussed above) at its distal end to receive a rotatable locking disk (of Keightley as discussed above)  disposed at a distal end (of Keightley as discussed above) of the plurality of tabs (of Keightley as discussed above); wherein the locking disk (of Keightley as discussed above) has a first position (of Keightley as discussed above) to allow entry of the plurality of tabs (of Keightley as discussed above) into the corresponding slots (of Keightley as discussed above) and the locking disk (of Keightley as discussed above) rotatable into a second position into the recessed portion of the corresponding slots.
In regards to claim 15, Griep as modified discloses the device of claim 14, Griep as modified also discloses that the locking disk is capable of being rotatable (via holes 88 of Keightley) by a key having a grab handle and at least two pins positioned to be received by corresponding holes in the locking disk.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griep et al. US 7,938,600 (hereafter--Griep--) as applied to claim 1 above, and in further view of KR 2000-0010570 (hereafter—KR’570--).
A machine translation of KR’570 has been included herein.  Refer to KR’570 for details.
In regards to claim 17, Griep discloses the device of claim 1.
However, Griep fails to explicitly disclose that the device comprises an assembly to move the base plate into a work piece or substrate, the movement device comprising: a controller to control movement of the baseplate; the motive force mounted to a motive force carriage assembly slidable along a plate having ways on which movement of the motive force carriage is guided.
Nevertheless, KR’570 teaches that it is well known in the art of hole-saws, to have a hole-saw device that comprises an assembly (Figure 2) to move the base plate into a work piece or substrate, the movement device comprising: a controller to control movement (via 20) of a base plate (of 18); a motive force (16) mounted to a motive force carriage assembly (13) slidable along a plate (14) having ways on which movement of the motive force carriage (13) is guided.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed to automate Griep’s device by having a controller to control movement of the base plate and motive force as taught by KR’570; and to have a carriage assembly slidable along a plate as also taught by KR’570 since: 1) it has been held that providing a mechanical or automatic means (e.g. controller) to replace a manual activity which has accomplished the same result, involves only routing skill in the art (In re Venner, 120 USPQ 1892); 2) in case of a power failure, the device can be restarted using the controller and 3) to provide proper alignment of the carriage when machining.
Response to Arguments
Applicant’s arguments filed on 10/20/2022 with respect to claims 1-3, 7, 13-14 and 15 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection under: under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for claims 1-3, 7, 13-14 and 15; 35 U.S.C. 102(a)(1) over Stenman US 2013/0039708 for claims 1 and 3; under 35 U.S.C. 102(a)(1) over Griep et al. US 7,938,600 (hereafter--Griep--) for claims 1 and 3; under 35 USC § 103 over of Griep et al. US 7,938,600 (hereafter--Griep--) in view of Keightley US 2010/0080665 for claims 2, 13-14 and 15; and over Griep et al. US 7,938,600 (hereafter--Griep--) in view of KR 2000-0010570 (hereafter—KR’570--) for claim 7 have been incorporated as aforementioned.
Examiner’s Notes
Examiner Ramos has been assigned to act on the present application which has received actions on merit by Examiner Janeski, whom is no longer at the Office.  Accordingly, Examiner Ramos will continue with the entire prosecution of this application.
The Examiner suggests Applicant to further define the position of a rotational axis of the locking disk.  For example, the examiner suggests further defining that the locking disk has a rotational axis that is perpendicular to a longitudinal axis of the hole saw.  Applicant’s representative is welcomed to contact the Examiner for an Interview in order to discuss other potential claim language to better place the Application in condition for allowance. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722